Braley, J.
The plaintiff’s team and the defendant’s car, while using the highway in the night time, travelling in opposite directions, approached each other as the team was going up *161hill and the car was coming down, when a collision followed causing personal injuries to the plaintiff and damaging his horse and wagon. A verdict having been returned for the defendant, the questions raised by the plaintiff’s exceptions relate only to the admission and exclusion of testimony.
The exceptions state that the plaintiff testified, that “ there was a little moonlight, it was not dark and it was not a clear light,” and that the road in the vicinity was very icy, but between the tracks there was no snow or ice all the way up the hill as far as he could see. It was consequently competent for the defendant to introduce evidence as to the temperature, cloudiness, and the fall of snow which had taken place at the time of the accident. If the observations of the witness, whose accuracy was not disputed, were taken at a point some five miles distant, it was for the presiding judge to decide whether they were so near in time and place, and the climatic conditions were sufficiently similar, as to make his evidence admissible. It cannot be said as matter of law that they were too remote. Ducharme v. Holyoke Street Railway, 203 Mass. 384, 393.
Nor does an exception lie to the admission of certain experiments made by the defendant’s surveyor. It is not shown that the judge’s decision was clearly erroneous. Baker v. Harrington, 196 Mass. 339.
But a question of more difficulty arises as to the exclusion of evidence offered by the plaintiff to show that owing to the icy condition of the street teams habitually passed over the space between the rails from which the ice and snow had been removed. The jury would have been warranted in finding that the motorman in charge had been running a car through this street for several years, and knew or in the exercise of due diligence should have known, that by reason of accumulated snow and ice on the roadway outside, travel was largely diverted to that portion within the defendant’s location, which was the only convenient and safe place where the plaintiff could pass. If in running the car the defendant’s motorman was bound to exercise due care not to injure travellers whether they were few or many, yet the standard of requirement depended upon the situation. The diligence to be exercised where little travel is to be anticipated, does not call for the precautions *162as to speed and readiness of control, or the diligence and attention usually demanded, where from experience or observation the motorman knows that because of snow and ice on other portions of the roadway travel has been, or is likely to be transferred to the portion occupied by the track. It is due care under existing conditions which he must exercise, but the conditions are an important, and may be a controlling element as to whether he was careless, or reasonably careful. Fletcher v. Boston & Maine Railroad, 1 Allen, 9,15. Hilton v. Boston, 171 Mass. 478. Tashjian v. Worcester Consolidated Street Railway, 177 Mass. 75. Chaput v. Haverhill, Georgetown & Danvers Street Railway, 194 Mass. 218, 220. Chadhourne v. Springfield Street Railway, 199 Mass. 574.
Nor was the testimony objectionable as the defendant contends, because it tended to prove a custom. It was not offered for this purpose, but to show a continuous condition, the knowledge of which by the defendant’s servant had a direct bearing upon the question of its negligence. Pitcher v. Old Colony Street Railway, 196 Mass. 69. Lyons v. Boston Elevated Railway, 204 Mass. 227.
The evidence having been relevant, its exclusion makes it necessary to sustain the exceptions.

So ordered.